Senior Judge LEWIS
(concurring/dissenting in part):
I have considerable reservation about the manner in which the issue concerning Tanya Brooks’ testimony was handled. I concur in the way the majority has disposed of the issue because I believe it to be consistent with the Court of Military Appeals’ guidance in Trimper. How we feel about non-disclosure of evidence in Government custody will be guided by how we characterize the underlying issue. In this case, as in Trimper, we can take some comfort from the fact that the appellant through her apparently untruthful testimony on the merits set her own trap and cannot now be heard to complain of prejudice. However, there is another way of viewing this situation. The Government, through its nondisclosure, has deprived the appellant of the effective assistance and advice of counsel. Our system contemplates that the defense will be made aware of those evidentiary cards held by the prosecution which it might reasonably expect to play during the course of trial. When material information is withheld, the defense attorney simply cannot provide adequate advice on the often critical matter of whether an accused should testify on the merits or forego that opportunity in the face of almost certain devastating impeachment or rebuttal. Once an accused has committed to a course of action destined to brand him or her as a liar before the triers of fact, all the continuances in the world are not going to provide any relief.
While I agree that apparent perjury should not be rewarded, I would prefer that we craft a rule which would more strongly reinforce full disclosure. I believe that vigorous enforcement of such rule would discourage perjured testimony, which, in my view, is preferable to exposing it after the fact. Our trial advocates understand their responsibility for attempting to prevent it before the fact. I am certain they will police this aspect of our practice to the utmost of their ability.
I would not reduce the sentence imposed by the members in this case. A short time ago I would have joined the majority in this respect in light of the fact that the appellant stands convicted of a one time use of cocaine and has presented truly impressive mitigation. The times are changing. Trial *578counsel have spent a good portion of the past decade urging members in drug-related cases to “send a message.” This era has about receded into history. Those who have failed to heed the message can expect to face a new reality. I suggest that this case may represent one of this Court’s final acts of grace in a cocaine abuse case for some time to come.